IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-30794
                        Conference Calendar



MELVIN LOUIE SEWELL, JR.,

                                             Plaintiff-Appellant,

versus

STATE OF LOUISIANA ET AL.,

                                             Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Western District of Louisiana
                       USDC No. 97-CV-2164
                       - - - - - - - - - -

                             June 17, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Melvin Louie Sewell, Jr., federal inmate # 08439-035,

proceeding pro se and in forma pauperis (IFP), appeals the

district court’s dismissal as frivolous, pursuant to 28 U.S.C.

§ 1915(e), of his civil rights lawsuit as barred by the Louisiana

prescriptive period of one year.    Sewell also moves this court to

appoint him counsel.   The motion is DENIED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 98-30794
                                  -2-

     Sewell does not address the district court’s reason for

dismissing his civil rights complaint, and thus, he has abandoned



the only issue for appeal.    See Brinkmann v. Dallas County Deputy

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).   The district

court did not err in dismissing Sewell’s complaint without

allowing him to amend.   See Jacquez v. Procunier, 801 F.2d 789,

791 (5th Cir. 1986).

     AFFIRMED; MOTION DENIED.